[PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                 FILED
                       ________________________       U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                         JANUARY 26, 2009
                              No. 08-10521               THOMAS K. KAHN
                        ________________________              CLERK

                     D. C. Docket No. 06-00162-CV-CC-1



BELLSOUTH TELECOMMUNICATIONS, INC.,

                                                   Plaintiff-Appellee,
                                   versus

GEORGIA PUBLIC SERVICE COMMISSION,
STAN WISE, in his official capacity as Chairman
of the Georgia PSC, et al.,

                                                   Defendants-Appellees,

COMPETITIVE CARRIERS OF THE SOUTH, INC.,

                                       Intervenor-Defendant-Appellant.
                        ________________________

                              No. 08-10522
                        ________________________

                     D. C. Docket No. 06-00972-CV-CC-1

COMPETITIVE CARRIERS OF THE SOUTH, INC.,

                                                         Plaintiff-Appellant,
                                       versus

GEORGIA PUBLIC SERVICE COMMISSION,
STAN WISE,
in his official capacity as Chairman of the
Georgia PSC, et al.,

                                                             Defendants-Appellees,

BELLSOUTH TELECOMMUNICATIONS, INC.,

                                                    Intervenor-Defendant-Appellee.

                           ________________________

                   Appeals from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                 (January 26, 2009)

                               REVISED OPINION

Before BLACK, PRYOR and COX, Circuit Judges.

PER CURIAM:

      Competitive Carriers of the South, Inc. (CompSouth) appeals the district

court’s grant of declaratory and injunctive relief to BellSouth

Telecommunications, Inc. (BellSouth), and the district court’s denial of

declaratory and injunctive relief to CompSouth. Both BellSouth and CompSouth

brought actions seeking declaratory and injunctive relief from orders of the



                                          2
Georgia Public Service Commission (PSC). These actions were consolidated in

the district court because they turned on a common question of law–namely,

whether the PSC has authority to implement 47 U.S.C. § 271. These cases have

also been consolidated in the present appeal.

      In the PSC orders, the PSC asserted its authority to implement 47 U.S.C.

§ 271 and required BellSouth to charge certain regulated rates to satisfy § 271.

The district court concluded the PSC lacks authority pursuant to either federal or

state law to implement 47 U.S.C. § 271. Moreover, the district court found the

PSC lacks authority to set rates for facilities and services required under § 271.

After the benefit of oral argument, and reviewing the record and the parties’ briefs,

we agree and affirm for the reasons stated in the district court’s well-reasoned

order, which is published at 587 F. Supp. 2d 1258 (N..D. Ga. 2008).

      AFFIRMED.




                                          3